Opinion by
Mr. Chief Justice Moore.
By this writ of error Bauer seeks reversal of a judgment of the district court which upheld the denial of an application for a fermented malt beverage license, by the Board of County Commissioners of Logan county.
For seventeen years Bauer has operated a retail grocery and market on U,S. Highway No. 6 a short distance from the city limits of Sterling, Colorado, and he sought the license to sell 3.2 beer for consumption off the premises.
The application filed by Bauer was supported by 924 persons who signed petitions in which it was asserted that the signers,
“* =1= * gukjHrt that we are in favor of, and believe there is a need for, a fermented malt beverage license (a 3.2% beer license) to be granted to Alec Bauer at Bauer’s Market, * *
Of these 924 signers 140 persons resided within one-fourth of a mile from the proposed outlet. Opposing these petitions filed in favor of issuance of the license, remonstrances signed by 41 persons were filed. None of these persons lived closer than one mile from Bauer’s Market, and their objections were to the sale of beer anywhere, at any time.
We have read the full record of the proceedings before the Commission and have reached the inescapable *570conclusion that, on the showing made, the action of a majority of the members of the Board of County Commissioners denying the application amounted to an abuse of discretion. The overwhelming probative effect of the matters presented to the Commission requires a reversal of the judgment with directions to order the license to issue. This conclusion is reached from a consideration of the record as a whole and is not exclusively based upon the disparity in numbers between those favoring and those opposing issuance of the license.
The judgment is reversed and the cause remanded with directions to enter judgment that the license shall issue as requested in the original petition filed before the Commission.
Mr. Justice Sutton, Mr. Justice Day and Mr. Justice Hodges concur.